DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 objected to because of the following informalities:  “wherein the guide unit comprising” should read “wherein the guide unit comprises.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 6, these claims each recite "the hairline" in their preambles.  There is insufficient antecedent basis for this limitation in the claims. It is unclear what constitutes a hairline in the claims. It appears from the specification that the word “hairline” is intended to indicate a surface finish of the material formed by the abrasive member. For the purposes of this examination, “for forming the hairline on a target material” will be interpreted as “for providing a surface finish on a target material,” as this appears to be the broadest reasonable interpretation of the limitation consistent with the specification.
Further regarding claim 1, the claim recites “the rotation axis” in lines 5 and 6. There is insufficient antecedent basis for this limitation in the claim. For the purposes of this examination, “the rotation axis” will be interpreted as “the rotating shaft.”
Claims 2-5 are rejected as indefinite due to their dependency upon rejected claim 1.
Claims 7-10 are rejected as indefinite due to their dependency upon rejected claim 6.
Further regarding claims 2-5, each of these claims recites “the guide unit.” There is insufficient antecedent basis for this limitation in the claims. For the purposes of this examination, “a guide” in claim 1 will be interpreted as “a guide unit” as this appears to alleviate the issue of antecedent basis.  
Regarding claim 2, the claim recites “the mounting part” in line 4. There is insufficient antecedent basis for this limitation in the claims, making it unclear if the mounting part is the same as the mounting portion. For the purposes of this examination, “the mounting part” will be read as “the mounting portion.”
Further regarding claim 2, the claim recites “the fixing portion” in the last line. There is insufficient antecedent basis for this limitation in the claims, making it unclear if the fixing portion is the same as the fixing part. For the purposes of this examination, “the fixing portion” will be read as “the fixing part.”
Claims 3-5 are rejected as indefinite due to their dependency upon rejected claim 2.
Further regarding claim 3, the claim recites “the insertion part” in line 2. There is insufficient antecedent basis for this limitation in the claims, making it unclear if the insertion part is the same as the inserting portion. For the purposes of this examination, “the insertion part” will be read as “the inserting portion.”
Claims 4-5 are rejected as indefinite due to their dependency upon rejected claim 3.
Further regarding claim 5, the claim recites “the fixing portion” in the lines 1-2. There is insufficient antecedent basis for this limitation in the claims, making it unclear if the fixing portion is the same as the fixing part. For the purposes of this examination, “the fixing portion” will be read as “the fixing part.”
Further regarding claim 5, the claim recites “the bend” in line 3. There is insufficient antecedent basis for this limitation in the claims, making it unclear if the bend is the same as the bent portion. For the purposes of this examination, “the bend” will be read as “the bent portion.”
Further regarding claim 5, it is unclear what is meant by “a position of the bend is adjusted as the guide unit is moved along the longitudinal direction of the rotation shaft.” As the bent portion (bend) is a part of the guide unit, it appears that any movement of the guide portion will necessarily result in an adjustment of the position of the bent portion. What structure is this limitation intending to provide to the claimed apparatus? Is this an intended function or use of the apparatus? For the purposes of this examination, this limitation will be read as “a position of the bent portion is adjustable along the longitudinal direction of the rotation shaft,” as this is examiner’s best understanding of the claim. 
Further regarding claim 7, the claim recites “the support part” in line 3. There is insufficient antecedent basis for this limitation in the claim, making it unclear if the support part is the same as the support portion. For the purposes of this examination, “the support part” will be read as “the support portion.”
Regarding claim 8, the claim recites several limitations to the structure of the guide unit which appear to be inconsistent with the guide unit as recited in claim 6 and the specification. Specifically, claim 6 recites the guide unit and the abrasive member are “in surface contact.” This appears to indicate that the guide unit of claim 6 is the guide unit 240 in the specification and figures 9-14. This guide unit does not have a guide bar or a bent portion as recited in claim 8, making it unclear how these claims are to be reconciled. While the specification does have support for a guide unit having a guide bar and a bent portion (for example in figure 1), this is a completely different structure and unit from the guide unit in figure 9. In other words it is wholly unclear how the guide unit can have both the structure of claim 6 including being between the second rotation shaft and the abrasive member and in surface contact with the abrasive member, while also including a guide bar and bent potion. For the purposes of this examination, the described elements of the guide unit of claim 8 will be read as describing a completely separate guide unit having a guide bar and a bent portion, rather than requiring the guide unit of claim 6 to include these elements. 
Claims 9-10 are rejected as indefinite due to their dependency upon rejected claim 8.
Further regarding claim 9, the claim recites “the inner surface of the open area of the target material.” There is insufficient antecedent basis for “the inner surface” and “the open area.” It is unclear if these limitations are directed toward a structure of the apparatus or describe the intended positioning of the claimed apparatus relative to the desired workpiece. For the purposes of this examination, this claim will be read as defining a desired functional positioning of the apparatus relative to “an inner surface of an open area of the target material.”
Further regarding claim 10, it is unclear what is meant by “a position of the bent portion is adjusted as the guide unit is moved along a length direction of the second rotation shaft.” As the bent portion is a part of the guide unit (of claim 8), it appears that any movement of the guide portion will necessarily result in an adjustment of the position of the bent portion. What structure is this limitation intending to provide to the claimed apparatus? Is this an intended function or use of the apparatus? For the purposes of this examination, this limitation will be read as “a position of the bent portion is adjustable along a length direction of the second rotation shaft,” as this is examiner’s best understanding of the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsieh (US 2003/0002946).
Regarding claim 1, Hsieh discloses an apparatus for forming a hairline on a target material comprising a body (13) including a rotating shaft (28); an abrasive member (43); a first bracket (30) for fixing the abrasive member to the rotating shaft; and a guide unit (38) disposed between the body and the rotating shaft along a longitudinal direction of the rotating shaft (fig 1; element 40 of guide 38 is between body 13 and rotating shaft 28).
Regarding claims 2-5, Hsieh further discloses a second bracket (32) for fixing the guide unit to the body, wherein the body includes a mounting portion (elements 16, 19, and 24) disposed around the rotation shaft (fig 2; elements 16, 19 and 24 including hole 64 are around the rotation shaft 28), wherein the second bracket includes a fixing part (18) fixed around the mounting portion ([0024]; in hole 72), and an inserting portion (17) for the guide unit to be inserted into one side of the fixing part (fig 2; [0024]); wherein the guide unit comprises a guide bar (39) extending in one direction from the inserting portion, and a bent portion (40) bent at one side of the guide bar (fig 2); wherein the bent portion (40) is bent at one side of the guide unit (left side as viewed in fig 2) and is disposed parallel to an inner surface of an open area of the target material (note that the target material and the intended use of the tool do not limit the structure of the claimed apparatus; fig 5 parallel at bottom of bent portion); wherein the bent portion is positioned between the fixing part and the abrasive member (fig 2), wherein a position of the bent portion is adjustable along the longitudinal direction of the rotation shaft ([0023]; via knob 37). 
Regarding claim 6, Hsieh discloses an apparatus for forming a hairline on a target material comprising a body (13) including a first rotation shaft (26), a second rotation shaft (28) fastened to the first rotation shaft (fig 2), an abrasive member (43), a guide unit (30) disposed between the second rotation shaft and the abrasive member (fig 2), and a fastening part (46) for fixing the abrasive member and the guide unit to the second rotation shaft ([0018]), wherein the guide unit and the abrasive member are in surface contact (as shown in fig 1). 
Regarding claims 7-10, Hsieh further discloses a support portion (45) in surface contact with the abrasive member ([0018]), and wherein the fastening part fixes the support portion, the abrasive member, and the guide unit to the second rotation shaft ([0018]); the apparatus further including a guide unit (38) including a guide bar (39) extending in one direction and a bent portion bent at one side of the guide bar (40; fig 2); wherein the bent portion (40) is bent at one side of the guide unit (left side as viewed in fig 2) and is disposed parallel to an inner surface of an open area of the target material (note that the target material and the intended use of the tool do not limit the structure of the claimed apparatus; fig 5 parallel at bottom of bent portion); wherein a position of the bent portion is adjustable along a length direction of the second rotation shaft ([0023]; via knob 37).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other similar grinding apparatuses with similar guide units are cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723